Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 1 of 30 Page ID
                                 #:6966




               Exhibit B



                                 Exhibit B
                                 Page 442
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 2 of 30 Page ID
                                 #:6967




    1                              UNITED STATES DISTRICT COURT
    2               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    3
    4   CITY OF LONG BEACH, a municipal                     Case No. 2:16-cv-03493-FMO-AS
        corporation; COUNTY OF LOS ANGELES,
    5                                                       DECLARATION OF STEVEN
        a political subdivision; CITY OF CHULA
        VISTA, a municipal corporation; CITY OF             WEISBROT, ESQ. RE: ANGEION
    6                                                       GROUP, LLC QUALIFICATIONS AND
        SAN DIEGO, a municipal corporation;                 IMPLEMENTATION OF THE NOTICE
    7   CITY OF SAN JOSE, a municipal                       PROGRAM
        corporation; CITY OF OAKLAND, a
    8   municipal corporation;                              Judge: Hon. Fernando M. Olguin
    9   CITY OF BERKELEY, a municipal
        corporation; CITY OF SPOKANE, a
   10   municipal corporation; CITY OF TACOMA,
        a municipal corporation; CITY OF
   11   PORTLAND, a municipal corporation;
        PORT OF PORTLAND, a port district of the
   12   State of Oregon; COUNTY OF
   13   BALTIMORE, a political subdivision;
        MAYOR AND CITY COUNCIL OF
   14   BALTIMORE; all individually and on behalf
        of all others similarly situated,
   15
                                     Plaintiffs,
   16   v.
   17
        MONSANTO COMPANY; SOLUTIA INC.,
   18   and PHARMACIA LLC, and DOES 1
        through 100,
   19
                                     Defendants.
   20
   21

   22 I, Steven Weisbrot, Esq., declare under penalty of perjury as follows:
   23 1.       I am a partner at the class action notice and claims administration firm Angeion Group, LLC
   24 (“Angeion”). I am fully familiar with the facts contained herein based upon my personal knowledge.
   25 2.       I have been responsible in whole or in part for the design and implementation of hundreds
   26 of court-approved notice and administration programs including some of the largest and most
   27 complex notice plans in recent history. I have taught numerous accredited Continuing Legal
   28
                                                        1

                                                                            DECLARATION OF STEVEN WEISBROT



                                             Exhibit B
                                             Page 443
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 3 of 30 Page ID
                                 #:6968




    1 Education courses on the Ethics of Legal Notification in Class Action Settlements, using Digital
    2 Media in Due Process Notice Programs, as well as Claims Administration, generally. I am the author
    3 of multiple articles on Class Action Notice, Claims Administration, and Notice Design in
    4 publications such as Bloomberg, BNA Class Action Litigation Report, Law360, the ABA Class
    5 Action and Derivative Section Newsletter, and I am a frequent speaker on notice issues at
    6 conferences throughout the United States and internationally.
    7 3.       I was certified as a professional in digital media sales by the Interactive Advertising Bureau

    8 (“IAB”) and I am co-author of the Digital Media section of Duke Law’s Guidelines and Best
    9 Practices—Implementing 2018 Amendments to Rule 23.
   10 4.       I have given public comment and written testimony to the Judicial Conference Committee
   11 on Rules of Practice and Procedure on the role of direct mail, email, broadcast media, digital media
   12 and print publication, in effecting Due Process notice, and I have met with representatives of the
   13 Federal Judicial Center to discuss the 2018 amendments to Rule 23 and suggest an educational
   14 curriculum for the judiciary concerning notice procedures.

   15 5.       Prior to joining Angeion’s executive team, I was employed as Director of Class Action
   16 services at Kurtzman Carson Consultants, an experienced notice and settlement administrator. Prior
   17 to my notice and claims administration experience, I was employed in private law practice.
   18 6.       My notice work comprises a wide range of class actions that include product defect, data
   19 breach, mass disasters, false advertising, employment, antitrust, tobacco, banking, firearm,
   20 insurance, and bankruptcy cases.
   21 7.       I have been at the forefront of infusing digital media, as well as big data and advanced

   22 targeting, into class action notice programs. For example, the Honorable Sarah Vance stated in her
   23 December 31, 2014 Order in In Re: Pool Products Distribution Market Antitrust Litigation, MDL
   24 No. 2328:
   25                 To make up for the lack of individual notice to the remainder of the
                      class, the parties propose a print and web-based plan for publicizing
   26                 notice. The Court welcomes the inclusion of web-based forms of
                      communication in the plan…. The Court finds that the proposed
   27
                      method of notice satisfies the requirements of Rule 23(c)(2)(B) and
   28
                                                         2

                                                                              DECLARATION OF STEVEN WEISBROT



                                              Exhibit B
                                              Page 444
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 4 of 30 Page ID
                                 #:6969




                      due process.
    1
                      The direct emailing of notice to those potential class members for
    2                 whom Hayward and Zodiac have a valid email address, along with
                      publication of notice in print and on the web, is reasonably calculated
    3
                      to apprise class members of the settlement.
    4
    5   As detailed below, courts have repeatedly recognized my work in the design of class action notice

    6   programs:

    7         (a)     On February 24, 2017, The Honorable Ronald B. Rubin in James Roy et al. v.

    8 Titeflex Corporation et al., No. 384003V (Md. Cir. Ct.), noted when granting preliminary approval
    9 to the settlement:
   10                 What is impressive to me about this settlement is in addition to all the
                      usual recitation of road racing litanies is that there is going to be a)
   11                 public notice of a real nature and b) about a matter concerning not just
   12                 money but public safety and then folks will have the knowledge to
                      decide for themselves whether to take steps to protect themselves or
   13                 not. And that’s probably the best thing a government can do is to arm
                      their citizens with knowledge and then the citizens can make a
   14                 decision. To me that is a key piece of this deal. I think the notice
                      provisions are exquisite. (Emphasis added).
   15
   16         (b)     Likewise, on July 21, 2017, The Honorable John A. Ross in In Re Ashley Madison

   17 Customer Data Security Breach Litigation, MDL No. 2669 (E.D. Mo.), stated in the Court’s Order
   18 granting preliminary approval of the settlement:
   19                 The Court further finds that the method of disseminating Notice, as
                      set forth in the Motion, the Declaration of Steven Weisbrot, Esq. on
   20
                      Adequacy of Notice Program, dated July 13, 2017, and the Parties’
   21                 Stipulation—including an extensive and targeted publication
                      campaign composed of both consumer magazine publications in
   22                 People and Sports Illustrated, as well as serving 11,484,000 highly
                      targeted digital banner ads to reach the prospective class members
   23                 that will deliver approximately 75.3% reach with an average
                      frequency of 3.04 —is the best method of notice practicable under
   24
                      the circumstances and satisfies all requirements provided in Rule
   25                 23(c)(2)(B) and all Constitutional requirements including those of
                      due process. (Emphasis added).
   26
                      The Court further finds that the Notice fully satisfies Rule 23 of the
   27                 Federal Rules of Civil Procedure and the requirements of due
                      process; provided, that the Parties, by agreement, may revise the
   28
                                                        3

                                                                              DECLARATION OF STEVEN WEISBROT



                                              Exhibit B
                                              Page 445
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 5 of 30 Page ID
                                 #:6970




                        Notice, the Claim Form, and other exhibits to the Stipulation, in ways
    1                   that are not material or ways that are appropriate to update those
    2                   documents for purposes of accuracy.

    3
                (c)     In the In Re Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices, and
    4
        Products Liability Litigation, Case No. 17-md-02777-EMC (N.D. Cal.), in the Court’s February
    5
        11, 2019 Order, the Honorable Edward M. Chen ruled:
    6
    7                   [In addition] the Court finds that the language of the class notices
                        (short and long-form) is appropriate and that the means of notice –
    8                   which includes mail notice, electronic notice, publication notice, and
                        social media “marketing” – is the “best notice . . . practicable under
    9                   the circumstances.” Fed. R. Civ. P. 23(c)(2)(B); see also Proc.
                        Guidance for Class Action Sett. ¶¶ 3-5, 9 (addressing class notice,
   10
                        opt-outs, and objections). The Court notes that the means of notice
   11                   has changed somewhat, as explained in the Supplemental Weisbrot
                        Declaration filed on February 8, 2019, so that notice will be more
   12                   targeted and effective. See generally Docket No. 525 (Supp. Weisbrot
                        Decl.) (addressing, inter alia, press release to be distributed via
   13                   national newswire service, digital and social media marketing
                        designed to enhance notice, and “reminder” first-class mail notice
   14
                        when AEM becomes available).
   15
                (d)     On June 26, 2018, in his Order granting preliminary approval of the settlement in
   16
        Mayhew v. KAS Direct, LLC, et al., Case No. 16-cv-6981 (VB) (S.D.N.Y.), The Honorable Vincent
   17
        J. Briccetti ruled:
   18
                        In connection with their motion, plaintiffs provide the declaration of
   19                   Steven Weisbrot, Esq., a principal at the firm Angeion Group, LLC,
                        which will serve as the notice and settlement administrator in this
   20
                        case. (Doc. #101, Ex. F: Weisbrot Decl.) According to Mr. Weisbrot,
   21                   he has been responsible for the design and implementation of
                        hundreds of class action administration plans, has taught courses on
   22                   class action claims administration, and has given testimony to the
                        Judicial Conference Committee on Rules of Practice and Procedure
   23                   on the role of direct mail, email, and digital media in due process
                        notice. Mr. Weisbrot states that the internet banner advertisement
   24
                        campaign will be responsive to search terms relevant to “baby wipes,
   25                   baby products, baby care products, detergents, sanitizers, baby
                        lotion, [and] diapers,” and will target users who are currently
   26                   browsing or recently browsed categories “such as parenting,
                        toddlers, baby care, [and] organic products.” (Weisbrot Decl. ¶ 18).
   27                   According to Mr. Weisbrot, the internet banner advertising campaign
                        will reach seventy percent of the proposed class members at least
   28
                                                          4

                                                                               DECLARATION OF STEVEN WEISBROT



                                               Exhibit B
                                               Page 446
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 6 of 30 Page ID
                                 #:6971




                       three times each. (Id. ¶ 9). Accordingly, the Court approves of the
    1                  manner of notice proposed by the parties as it is reasonable and the
    2                  best practicable option for confirming the class members receive
                       notice.
    3
               (e)     A comprehensive summary of judicial recognition Angeion has received is attached
    4
        hereto as Exhibit A.
    5
        8.     By way of background, Angeion is an experienced class action notice and claims
    6
        administration company formed by a team of executives that have had extensive tenures at five
    7
        other nationally recognized claims administration companies. Collectively, the management team
    8
        at Angeion has overseen more than 2,000 class action settlements and distributed over $12 billion
    9
        to class members. The executive profiles as well as the company overview are available at
   10
        http://www.angeiongroup.com/our_team.htm.
   11
        9.     As a class action administrator, Angeion has regularly been approved by both federal and
   12
        state courts throughout the United States and abroad to provide notice of settlement and claims
   13
        processing services.
   14
        10.    This declaration will describe the notice program that we will implement in this matter,
   15
        including the considerations that informed the development of the plan and why it will provide Due
   16
        Process of Law to the Class.
   17
                                 SUMMARY OF THE NOTICE PROGRAM
   18
        11.    In my professional opinion, the Notice Program detailed below is the best notice that is
   19
        practicable under the circumstances and fully comports with due process and Fed. R. Civ. P. 23.
   20
        The Notice Program provides individual direct notice to all reasonably identifiable Settlement Class
   21
        Members.
   22
                                             CLASS DEFINITION
   23
        12.    The “Settlement Class” means and refers to “All NPDES Phase I and II city, town, village,
   24
        borough, township, and independent port district MS4 permittees with jurisdictional boundaries
   25
        within a HUC 12 Watershed that contains and/or is immediately adjoining a 303(d) water body
   26
        impaired by PCBs, and all NPDES Phase I and II county MS4 permittees with urbanized,
   27
        unincorporated boundaries within a HUC 12 Watershed that contains and/or is immediately
   28
                                                  5

                                                                              DECLARATION OF STEVEN WEISBROT



                                              Exhibit B
                                              Page 447
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 7 of 30 Page ID
                                 #:6972




    1 adjoining a 303(d) water body impaired by PCBs.”
    2 13.      The Settlement Class means the Settlement Class above and any and all sub-classes
    3 contained therein.
    4 14.      Angeion has been informed that Initial Settlement Class Members have been identified in
    5 accordance with the Class Definition using three publicly maintained and available databases as of
    6 and on May 1, 2020, as follows: (1) the U.S. EPA 303(d) list of bodies of water impaired by PCBs;
    7 (2) USGS HUC 12 Watersheds; (3) U.S. Census Bureau. Settlement Class Members are identified

    8 as those NPDES Phase I and II city, town, county, and independent port district MS4 permittees
    9 with jurisdictional boundaries within a HUC 12 Watershed that contains a 303(d) body of water
   10 impaired by PCBs. The Initial Settlement Class Members means and refers to the 2,528 cities,
   11 towns, counties and independent port districts identified in Exhibit A to the Class Action Settlement
   12 Agreement in accordance with the Settlement Class definition.
   13                                           DIRECT NOTICE
   14 15.      Angeion will cause the Direct Notice to be mailed to each Settlement Class Member

   15 identified by the Parties via U.S. Mail, postage prepaid. All reasonable efforts will be made to notify
   16 each Settlement Class Member’s in-house counsel or managing executive.
   17 16.      In administering the Notice Program in this action, Angeion will employ the following best
   18 practices to increase the deliverability rate of the mailed Direct Notices. Angeion will cause the
   19 mailing address information for members of the Settlement Class to be updated utilizing the
   20 National Change of Address (“NCOA”) database, which provides updated address information for
   21 individuals or entities who have moved during the previous four years and filed a change of address

   22 with the United States Postal Service (“USPS”).
   23 17.      Direct Notices returned to Angeion by the USPS with a forwarding address will be re-mailed
   24 to the new address provided by the USPS and the class member database will be updated
   25 accordingly.
   26 18.      Direct Notices returned to Angeion by the USPS without forwarding addresses will be
   27 subjected to an address verification search (commonly referred to as “skip tracing”) utilizing a wide
   28
                                                         6

                                                                              DECLARATION OF STEVEN WEISBROT



                                              Exhibit B
                                              Page 448
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 8 of 30 Page ID
                                 #:6973




    1 variety of data sources, including public records, real estate records, electronic directory assistance
    2 listings, etc., to locate updated addresses.
    3 19.       For any Settlement Class Member where a new address is identified through the skip trace
    4 process, the class member database will be updated with the new address information and a Direct
    5 Notice will be re-mailed to that address.
    6                                     RESPONSE MECHANISMS
    7 20.       The Notice Program will also implement the creation of a case-specific website, where

    8 Settlement Class Members can easily view general information about this settlement, review
    9 relevant Court documents, and view important dates and deadlines pertinent to the settlement. The
   10 website is www.pcbclassaction.com. The website will be designed to be user-friendly and make it
   11 easy for Settlement Class Members to find information about the case. The website will also have a
   12 “Contact Us” page whereby Class Members can send an email with any additional questions to a
   13 dedicated email address. Likewise, Settlement Class Members who want to apply to receive
   14 additional payments from the TMDL Fund, Sediment Sites Fund, or the Special Needs Fund will be

   15 able to submit those applications and supporting documentation directly on the website via a secure
   16 portal.
   17 21.       Settlement Class Members will also have the ability to submit a request for exclusion via the
   18 website.
   19                                         SETTLEMENT FUNDS
   20 22.       As part of the Settlement, Monsanto Company is required to provide to the Class Action
   21 Settlement Administrator’s escrow account a lump sum payment of Five Hundred and Fifty Million

   22 Dollars ($550,000,000). The Settlement Funds will be escrowed in one of the nation’s leading
   23 banking institutions that provides FDIC pass through insurance for class action settlement funds.
   24 Because these funds are under the supervision of the court there can be no risk to principal, thus the
   25 funds need to have the full faith and credit of the United States Government. Interest on the
   26 Settlement Funds will accrue at .08% and the administrator will monitor the interest rate
   27
   28
                                                          7

                                                                              DECLARATION OF STEVEN WEISBROT



                                               Exhibit B
                                               Page 449
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 9 of 30 Page ID
                                 #:6974




    1 environment throughout the duration of the settlement. Any of the interest generated on the
    2 Settlement Funds while in escrow will be distributed to Settlement Class Members.
    3                                            CONCLUSION
    4 23.      The estimated cost of the Notice Program is approximately $150,000.
    5 24.      The Notice Program outlined above includes direct notice to all reasonably identifiable
    6 Settlement Class Members. In my opinion, the Notice Program will provide full and proper notice
    7 to Settlement Class Members before the applicable settlement deadlines. Moreover, it is my opinion

    8 that Notice Program is the best notice that is practicable under the circumstances and fully comports
    9 with due process and Fed. R. Civ. P. 23. After the Notice Program has concluded, Angeion will
   10 provide a final report verifying its effective implementation.
   11          I hereby declare under penalty of perjury that the foregoing is true and correct.
   12 Dated: July 30, 2020
                                                                            ____________________
   13                                                                       STEVEN WEISBROT
   14

   15
   16
   17
   18
   19
   20
   21

   22
   23
   24
   25
   26
   27
   28
                                                         8

                                                                              DECLARATION OF STEVEN WEISBROT



                                              Exhibit B
                                              Page 450
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 10 of 30 Page ID
                                  #:6975




                            Exhibit A




                                  Exhibit B
                                  Page 451
                Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 11 of 30 Page ID
                                                  #:6976


                S’-




           1&




        ,"•@5
                                      ^•vVv^

                            H
                mms              I:



                                                       INNOVATION
                                           »



                                      P
                                                       IT'S PART OF OUR DNA
    .   ^2

                                        class action    mass tort       legal noticing    litigation support


 m                    feV



                            r?



-
fc                                                                  ANGEIDN GROUP
                                                                                     Changing the Rules




                                           Judicial Recognition


                                                                                         Last Updated: June 2020


                                                            Exhibit B
                                                            Page 452
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 12 of 30 Page ID
                                  #:6977




   IN RE: APPLE INC. DEVICE PERFORMANCE LITIGATION
   Case No. 5:18-md-02827
   The Honorable Edward J. Davila, United States District Court, Northern
   District of California (May 7, 2020): The Court approves the Claim Form, Class
   Notice, and Summary Notice, which are attached to the Settlement
   Agreement as Exhibits A, B, and C, respectively, and finds that their
   dissemination substantially in the manner and form set forth in the
   Settlement Agreement meets the requirements of Federal Rule of Civil
   Procedure 23 and due process, constitutes the best notice practicable under
   the circumstances, and is reasonably calculated, under the circumstances, to
   apprise members of the Settlement Class of the pendency of the Actions, the
   effect of the proposed Settlement (including the releases contained therein),
   the anticipated Motion for Attorneys’ Fees and/or Expenses and for Service
   Awards, and their rights to participate in, opt out of, or object to any aspect
   of the proposed Settlement.

   IN RE: GOOGLE PLUS PROFILE LITIGATION
   Case No. 5:18-cv-06164
   The Honorable Edward J. Davila, United States District Court, Northern
   District of California (June 10, 2020): The Court approves the program for
   disseminating notice to Class Members set forth in the Agreement and
   Exhibits A and B thereto (herein, the “Notice Program”). The Court approves
   the form and content of the proposed forms of notice, in the forms attached
   as Exhibits A and B to the Agreement. (Doc. 57-2). The Court finds that the
   proposed forms of notice are clear and readily understandable by Class
   Members. The Court finds that the Notice Program, including the proposed
   forms of notice, is reasonable and appropriate and satisfies any applicable
   due process and other requirements, and is the only notice to the Class
   Members of the Settlement that is required.

   CLAY ET AL. V. CYTOSPORT INC.
   Case No. 3:15-cv-00165
   The Honorable M. James Lorenz, United States District Court, Southern
   District of California (June 17, 2020): The Court approves the proposed
   Notice Plan for giving notice to the Settlement Class through publication,




                                     Exhibit B
                                     Page 453
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 13 of 30 Page ID
                                  #:6978




   both print and digital, and through the establishment of a Settlement
   Website, as more fully described in the Agreement and the Claims
   Administrator’s affidavits (docs. no. 222-9, 224, 224-1, and 232-3 through
   232-6). The Notice Plan, in form, method, and content, complies with the
   requirements of Rule 23 and due process, and constitutes the best notice
   practicable under the circumstances.

   GROGAN v. AARON’S INC.
   Case No. 1:18-cv-02821
   The Honorable J.P. Boulee, United States District Court, Northern District of
   Georgia (May 1, 2020):
   The Court finds that the Notice Plan as set forth in the Settlement Agreement
   meets the requirements of Fed. R. Civ. P. 23 and constitutes the best notice
   practicable under the circumstances, including direct individual notice by
   mail and email to Settlement Class Members where feasible and a nationwide
   publication website-based notice program, as well as establishing a
   Settlement Website at the web address of www.AaronsTCPASettlement.com,
   and satisfies fully the requirements the Federal Rules of Civil Procedure, the
   U.S. Constitution, and any other applicable law, such that the Settlement
   Agreement and Final Order and Judgment will be binding on all Settlement
   Class Members.

   CUMMINGS v. BOARD OF REGENTS OF THE UNIVERSITY OF NEW
   MEXICO, ET AL.
   Case No. D-202-CV-2001-00579
   The Honorable Carl Butkus, Second Judicial District Court, County of
   Bernalillo, State of New Mexico (March 30, 2020): The Court has reviewed the
   Class Notice, the Plan of Allocation and Distribution and Claim Form, each of
   which it approves in form and substance. The Court finds that the form and
   methods of notice set forth in the Agreement: (i) are reasonable and the best
   practicable notice under the circumstances; (ii) are reasonably calculated to
   apprise Settlement Class Members of the pendency of the Lawsuit, of their
   rights to object to or opt-out of the Settlement, and of the Final Approval
   Hearing; (iii) constitute due, adequate, and sufficient notice to all persons
   entitled to receive notice; and (iv) meet the requirements of the New Mexico
   Rules of Civil Procedure, the requirements of due process under the New




                                     Exhibit B
                                     Page 454
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 14 of 30 Page ID
                                  #:6979




   Mexico and United States Constitutions, and the requirements of any other
   applicable rules or laws.

   SCHNEIDER, ET AL. v. CHIPOTLE MEXICAN GRILL, INC.
   Case No. 4:16-cv-02200
   The Honorable Haywood S. Gilliam, Jr., United States District Court, Northern
   District of California (January 31, 2020): Given that direct notice appears to
   be infeasible, the third-party settlement administrator will implement a
   digital media campaign and provide for publication notice in People
   magazine, a nationwide publication, and the East Bay Times. SA § IV.A, C; Dkt.
   No. 205-12 at ¶¶ 13–23. The publication notices will run for four consecutive
   weeks. Dkt. No. 205 at ¶ 23. The digital media campaign includes an internet
   banner notice implemented using a 60-day desktop and mobile campaign.
   Dkt. No. 205-12 at ¶ 18. It will rely on “Programmatic Display Advertising” to
   reach the “Target Audience,” Dkt. No. 216-1 at ¶ 6, which is estimated to
   include 30,100,000 people and identified using the target definition of “Fast
   Food & Drive-In Restaurants Total Restaurants Last 6 Months [Chipotle
   Mexican Grill],” Dkt. No. 205-12 at ¶ 13. Programmatic display advertising
   utilizes “search targeting,” “category contextual targeting,” “keyword
   contextual targeting,” and “site targeting,” to place ads. Dkt. No. 216-1 at ¶¶
   9–12. And through “learning” technology, it continues placing ads on
   websites where the ad is performing well. Id. ¶ 7. Put simply, prospective Class
   Members will see a banner ad notifying them of the settlement when they
   search for terms or websites that are similar to or related to Chipotle, when
   they browse websites that are categorically relevant to Chipotle (for example,
   a website related to fast casual dining or Mexican food), and when they
   browse websites that include a relevant keyword (for example, a fitness
   website with ads comparing fast casual choices). Id. ¶¶ 9–12. By using this
   technology, the banner notice is “designed to result in serving approximately
   59,598,000 impressions.” Dkt. No. 205-12 at ¶ 18.

   The Court finds that the proposed notice process is “‘reasonably calculated,
   under all the circumstances,’ to apprise all class members of the proposed
   settlement.” Roes, 944 F.3d at 1045 (citation omitted).




                                      Exhibit B
                                      Page 455
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 15 of 30 Page ID
                                  #:6980




   HANLEY v. TAMPA BAY SPORTS AND ENTERTAINMENT LLC
   Case No. 8:19-cv-00550
   The Honorable Charlene Edwards Honeywell, United States District Court,
   Middle District of Florida (January 7, 2020): The Court approves the form and
   content of the Class notices and claim forms substantially in the forms
   attached as Exhibits A-D to the Settlement. The Court further finds that the
   Class Notice program described in the Settlement is the best practicable
   under the circumstances. The Class Notice program is reasonably calculated
   under the circumstances to inform the Settlement Class of the pendency of
   the Action, certification of a Settlement Class, the terms of the Settlement,
   Class Counsel’s attorney’s fees application and the request for a service
   award for Plaintiff, and their rights to opt-out of the Settlement Class or
   object to the Settlement. The Class notices and Class Notice program
   constitute sufficient notice to all persons entitled to notice. The Class notices
   and Class Notice program satisfy all applicable requirements of law,
   including, but not limited to, Federal Rule of Civil Procedure 23 and the
   Constitutional requirement of Due Process.

   CORCORAN, ET AL. v. CVS HEALTH, ET AL.
   Case No. 4:15-cv-03504
   The Honorable Yvonne Gonzalez Rogers, United States District Court,
   Northern District of California (November 22, 2019): Having reviewed the
   parties’ briefings, plaintiffs’ declarations regarding the selection process for
   a notice provider in this matter and regarding Angeion Group LLC’s
   experience and qualifications, and in light of defendants’ non-opposition, the
   Court APPROVES Angeion Group LLC as the notice provider. Thus, the Court
   GRANTS the motion for approval of class notice provider and class notice
   program on this basis.

   Having considered the parties’ revised proposed notice program, the Court
   agrees that the parties’ proposed notice program is the “best notice that is
   practicable under the circumstances.” The Court is satisfied with the
   representations made regarding Angeion Group LLC’s methods for
   ascertaining email addresses from existing information in the possession of
   defendants. Rule 23 further contemplates and permits electronic notice to
   class members in certain situations. See Fed. R. Civ. P. 23(c)(2)(B). The Court




                                      Exhibit B
                                      Page 456
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 16 of 30 Page ID
                                  #:6981




   finds, in light of the representations made by the parties, that this is a
   situation that permits electronic notification via email, in addition to notice
   via United States Postal Service. Thus, the Court APPROVES the parties’
   revised proposed class notice program, and GRANTS the motion for approval
   of class notice provider and class notice program as to notification via email
   and United States Postal Service mail.

   PATORA v. TARTE, INC.
   Case No. 7:18-cv-11760
   The Honorable Kenneth M. Karas, United States District Court, Southern
   District of New York (October 2, 2019): The Court finds that the form,
   content, and method of giving notice to the Class as described in Paragraph
   9 of this Order: (a) will constitute the best practicable notice; (b) are
   reasonably calculated, under the circumstances, to apprise the Settlement
   Class Members of the pendency of the Action, the terms of the Proposed
   Settlement, and their rights under the Proposed Settlement, including but
   not limited to their rights to object to or exclude themselves from the
   Proposed Settlement and other rights under the terms of the Settlement
   Agreement; (c) are reasonable and constitute due, adequate, and sufficient
   notice to all Settlement Class Members and other persons entitled to receive
   notice; and (d) meet all applicable requirements of law, including but not
   limited to 28 U.S.C. § 1715, Rule 23(c) and (e), and the Due Process Clauses
   of the United States Constitution. The Court further finds that all of the
   notices are written in simple terminology, are readily understandable by
   Settlement Class Members, and are materially consistent with the Federal
   Judicial Center's illustrative class action notices.

   CARTER, ET AL. v. GENERAL NUTRITION CENTERS, INC., and GNC
   HOLDINGS, INC.
   Case No. 2:16-cv-00633
   The Honorable Mark R. Hornak, United States District Court, Western District
   of Pennsylvania (September 9, 2019): The Court finds that the Class Notice
   and the manner of its dissemination described in Paragraph 7 above and
   Section VII of the Agreement constitutes the best practicable notice under
   the circumstances and is reasonably calculated, under all the circumstances,
   to apprise proposed Settlement Class Members of the pendency of this
   action, the terms of the Agreement, and their right to object to or exclude




                                     Exhibit B
                                     Page 457
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 17 of 30 Page ID
                                  #:6982




   themselves from the proposed Settlement Class. The Court finds that the
   notice is reasonable, that it constitutes due, adequate and sufficient notice
   to all persons entitled to receive notice, and that it meets the requirements
   of due process, Rule 23 of the Federal Rules of Ci vii Procedure, and any other
   applicable laws.

   CORZINE v. MAYTAG CORPORATION, ET AL.
   Case No. 5:15-cv-05764
   The Honorable Beth L. Freeman, United States District Court, Northern
   District of California (August 21, 2019): The Court, having reviewed the
   proposed Summary Notice, the proposed FAQ, the proposed Publication
   Notice, the proposed Claim Form, and the proposed plan for distributing and
   disseminating each of them, finds and concludes that the proposed plan will
   provide the best notice practicable under the circumstances and satisfies all
   requirements of federal and state laws and due process.

   MEDNICK v. PRECOR, INC.
   Case No. 1:14-cv-03624
   The Honorable Harry D. Leinenweber, United States District Court, Northern
   District of Illinois (June 12, 2019): Notice provided to Class Members
   pursuant to the Preliminary Class Settlement Approval Order constitutes the
   best notice practicable under the circumstances, including individual email
   and mail notice to all Class Members who could be identified through
   reasonable effort, including information provided by authorized third-party
   retailers of Precor. Said notice provided full and adequate notice of these
   proceedings and of the matter set forth therein, including the proposed
   Settlement set forth in the Agreement, to all persons entitled to such notice,
   and said notice fully satisfied the requirements of F.R.C.P. Rule 23 (e) and (h)
   and the requirements of due process under the United States and California
   Constitutions.




                                      Exhibit B
                                      Page 458
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 18 of 30 Page ID
                                  #:6983




   GONZALEZ v. TCR SPORTS BROADCASTING HOLDING LLP, ET AL.
   Case No. 1:18-cv-20048
   The Honorable Darrin P. Gayles, United States District Court, Southern District
   of Florida (May 24, 2019): The Court finds that notice to the class was
   reasonable and the best notice practicable under the circumstances,
   consistent with Rule 23(e)(1) and Rule 23(c)(2)(B).

   ANDREWS ET AL. v. THE GAP, INC., ET AL.
   Case No. CGC-18-567237
   The Honorable Richard B. Ulmer Jr., Superior Court of the State of California,
   County of San Francisco (May 10, 2019): The Court finds that (a) the Full
   Notice, Email Notice, and Publication constitute the best notice practicable
   under the circumstances, (b) they constitute valid, due, and sufficient notice
   to all members of the Class, and (c) they comply fully with the requirements
   of California Code of Civil Procedure section 382, California Rules of Court
   3.766 and 3.769, the California and United States Constitutions, and other
   applicable law.

   COLE, ET AL. v. NIBCO, INC.
   Case No. 3:13-cv-07871
   The Honorable Freda L. Wolfson, United States District Court, District of New
   Jersey (April 11, 2019): The record shows, and the Court finds, that the Notice
   Plan has been implemented in the manner approved by the Court in its
   Preliminary Approval Order. The Court finds that the Notice Plan constitutes:
   (i) the best notice practicable to the Settlement Class under the
   circumstances; (ii) was reasonably calculated, under the circumstances, to
   apprise the Settlement Class of the pendency of this…, (iii) due, adequate,
   and sufficient notice to all Persons entitled to receive notice; and (iv) notice
   that fully satisfies the requirements of the United States Constitution
   (including the Due Process Clause), Fed. R. Civ. P. 23, and any other applicable
   law.

   DIFRANCESCO, ET AL. v. UTZ QUALITY FOODS, INC.
   Case No. 1:14-cv-14744
   The Honorable Douglas P. Woodlock, United States District Court, District of
   Massachusetts (March 15, 2019): The Court finds that the Notice plan and all




                                      Exhibit B
                                      Page 459
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 19 of 30 Page ID
                                  #:6984




   forms of Notice to the Class as set forth in the Settlement Agreement and
   Exhibits 2 and 6 thereto, as amended (the "Notice Program"), is reasonably
   calculated to, under all circumstances, apprise the members of the
   Settlement Class of the pendency of this action, the certification of the
   Settlement Class, the terms of the Settlement Agreement, and the right of
   members to object to the settlement or to exclude themselves from the Class.
   The Notice Program is consistent with the requirements of Rule 23 and due
   process, and constitutes the best notice practicable under the circumstances.

   IN RE: CHRYSLER-DODGE-JEEP ECODIESEL MARKETING, SALES
   PRACTICES, AND PRODUCTS LIABILITY LITIGATION
   Case No. 3:17-md-02777
   The Honorable Edward M. Chen, United States District Court, Northern
   District of California (February 11, 2019): Also, the parties went through a
   sufficiently rigorous selection process to select a settlement administrator.
   See Proc. Guidance for Class Action Sett. ¶ 2; see also Cabraser Decl. ¶¶ 9-10.
   While the settlement administration costs are significant – an estimated $1.5
   million – they are adequately justified given the size of the class and the relief
   being provided.

   In addition, the Court finds that the language of the class notices (short and
   long-form) is appropriate and that the means of notice – which includes mail
   notice, electronic notice, publication notice, and social media “marketing” –
   is the “best notice…practicable under the circumstances.” Fed. R. Civ. P.
   23(c)(2)(B); see also Proc. Guidance for Class Action Sett. ¶¶ 3-5, 9 (addressing
   class notice, opt-outs, and objections). The Court notes that the means of
   notice has changed somewhat, as explained in the Supplemental Weisbrot
   Declaration filed on February 8, 2019, so that notice will be more targeted
   and effective. See generally Docket No. 525 (Supp. Weisbrot Decl.)
   (addressing, inter alia, press release to be distributed via national newswire
   service, digital and social media marketing designed to enhance notice, and
   “reminder” first-class mail notice when AEM becomes available).

   Finally, the parties have noted that the proposed settlement bears similarity
   to the settlement in the Volkswagen MDL. See Proc. Guidance for Class
   Action Sett. ¶ 11.




                                       Exhibit B
                                       Page 460
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 20 of 30 Page ID
                                  #:6985




   RYSEWYK, ET AL. v. SEARS HOLDINGS CORPORATION and SEARS,
   ROEBUCK AND COMPANY
   Case No. 1:15-cv-04519
   The Honorable Manish S. Shah, United States District Court, Northern District
   of Illinois (January 29, 2019): The Court holds that the Notice and notice plan
   as carried out satisfy the requirements of Rule 23(e) and due process. This
   Court has previously held the Notice and notice plan to be reasonable and
   the best practicable under the circumstances in its Preliminary Approval
   Order dated August 6, 2018. (Dkt. 191) Based on the declaration of Steven
   Weisbrot, Esq. of Angeion Group (Dkt. No. 209-2), which sets forth
   compliance with the Notice Plan and related matters, the Court finds that the
   multi-pronged notice strategy as implemented has successfully reached the
   putative Settlement Class, thus constituting the best practicable notice and
   satisfying due process.

   MAYHEW, ET AL. v. KAS DIRECT, LLC, and S.C. JOHNSON & SON, INC.
   Case No. 7:16-cv-06981
   The Honorable Vincent J. Briccetti, United States District Court, Southern
   District of New York (June 26, 2018): In connection with their motion,
   plaintiffs provide the declaration of Steven Weisbrot, Esq., a principal at the
   firm Angeion Group, LLC, which will serve as the notice and settlement
   administrator in this case. (Doc. #101, Ex. F: Weisbrot Decl.) According to Mr.
   Weisbrot, he has been responsible for the design and implementation of
   hundreds of class action administration plans, has taught courses on class
   action claims administration, and has given testimony to the Judicial
   Conference Committee on Rules of Practice and Procedure on the role of
   direct mail, email, and digital media in due process notice. Mr. Weisbrot
   states that the internet banner advertisement campaign will be responsive to
   search terms relevant to “baby wipes, baby products, baby care products,
   detergents, sanitizers, baby lotion, [and] diapers,” and will target users who
   are currently browsing or recently browsed categories “such as parenting,
   toddlers, baby care, [and] organic products.” (Weisbrot Decl. ¶ 18). According
   to Mr. Weisbrot, the internet banner advertising campaign will reach seventy
   percent of the proposed class members at least three times each. (Id. ¶ 9).
   Accordingly, the Court approves of the manner of notice proposed by the
   parties as it is reasonable and the best practicable option for confirming the
   class members receive notice.




                                     Exhibit B
                                     Page 461
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 21 of 30 Page ID
                                  #:6986




   IN RE: OUTER BANKS POWER OUTAGE LITIGATION
   Case No. 4:17-cv-00141
   The Honorable James C. Dever III, United States District Court, Eastern District
   of North Carolina (May 2, 2018): The court has reviewed the proposed notice
   plan and finds that the notice plan provides the best practicable notice under
   the circumstances and, when completed, shall constitute fair, reasonable, and
   adequate notice of the settlement to all persons and entities affected by or
   entitled to participate in the settlement, in full compliance with the notice
   requirements of Fed. R. Civ. P. 23(c)(2)(B) and due process. Thus, the court
   approves the proposed notice plan.

   GOLDEMBERG, ET AL. v. JOHNSON & JOHNSON CONSUMER
   COMPANIES, INC.
   Case No. 7:13-cv-03073
   The Honorable Nelson S. Roman, United States District Court, Southern
   District of New York (November 1, 2017): Notice of the pendency of the
   Action as a class action and of the proposed Settlement, as set forth in the
   Settlement Notices, was given to all Class Members who could be identified
   with reasonable effort, consistent with the terms of the Preliminary Approval
   Order. The form and method of notifying the Class of the pendency of the
   Action as a class action and of the terms and conditions of the proposed
   Settlement met the requirements of Rule 23 of the Federal Rules of Civil
   Procedure, due process, and any other applicable law in the United States.
   Such notice constituted the best notice practicable under the circumstances,
   and constituted due and sufficient notice to all persons and entities entitled
   thereto.

   HALVORSON v. TALENTBIN, INC.
   Case No. 3:15-cv-05166
   The Honorable Joseph C. Spero, United States District Court, Northern
   District of California (July 25, 2017): The Court finds that the Notice provided
   for in the Order of Preliminary Approval of Settlement has been provided to
   the Settlement Class, and the Notice provided to the Settlement            Class
   constituted the best notice practicable under the circumstances, and was in
   full compliance with the notice requirements of Rule 23 of the Federal Rules
   of Civil Procedure, due process, the United States Constitution, and any other




                                      Exhibit B
                                      Page 462
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 22 of 30 Page ID
                                  #:6987




   applicable law. The Notice apprised the members of the Settlement Class of
   the pendency of the litigation; of all material elements of the proposed
   settlement, including but not limited to the relief afforded the Settlement
   Class under the Settlement Agreement; of the res judicata effect on members
   of the Settlement Class and of their opportunity to object to, comment on,
   or opt-out of, the Settlement; of the identity of Settlement Class Counsel and
   of information necessary to contact Settlement Class Counsel; and of the
   right to appear at the Fairness Hearing. Full opportunity has been afforded
   to members of the Settlement Class to participate in the Fairness Hearing.
   Accordingly, the Court determines that all Final Settlement Class Members
   are bound by this Final Judgment in accordance with the terms provided
   herein.

   IN RE: ASHLEY MADISON CUSTOMER DATA SECURITY BREACH
   LITIGATION
   MDL No. 2669/Case No. 4:15-md-02669
   The Honorable John A. Ross, United States District Court, Eastern District of
   Missouri (July 21, 2017): The Court further finds that the method of
   disseminating Notice, as set forth in the Motion, the Declaration of Steven
   Weisbrot, Esq. on Adequacy of Notice Program, dated July 13, 2017, and the
   Parties’ Stipulation—including an extensive and targeted publication
   campaign composed of both consumer magazine publications in People and
   Sports Illustrated, as well as serving 11,484,000 highly targeted digital banner
   ads to reach the prospective class members that will deliver approximately
   75.3% reach with an average frequency of 3.04 —is the best method of notice
   practicable under the circumstances and satisfies all requirements provided
   in Rule 23(c)(2)(B) and all Constitutional requirements including those of due
   process.

   The Court further finds that the Notice fully satisfies Rule 23 of the Federal
   Rules of Civil Procedure and the requirements of due process; provided, that
   the Parties, by agreement, may revise the Notice, the Claim Form, and other
   exhibits to the Stipulation, in ways that are not material or ways that are
   appropriate to update those documents for purposes of accuracy.




                                      Exhibit B
                                      Page 463
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 23 of 30 Page ID
                                  #:6988




   TRAXLER, ET AL. v. PPG INDUSTRIES INC., ET AL.
   Case No. 1:15-cv-00912
   The Honorable Dan Aaron Polster, United States District Court, Northern
   District of Ohio (April 27, 2017): The Court hereby approves the form and
   procedure for disseminating notice of the proposed settlement to the
   Settlement Class as set forth in the Agreement. The Court finds that the
   proposed Notice Plan contemplated constitutes the best notice practicable
   under the circumstances and is reasonably calculated, under the
   circumstances, to apprise Settlement Class Members of the pendency of the
   Action and their right to object to the proposed settlement or opt out of the
   Settlement Class in full compliance with the requirements of applicable law,
   including the Due Process Clause of the United States Constitution and Rules
   23(c) and (e). In addition, Class Notice clearly and concisely states in plain,
   easily understood language: (i) the nature of the action; (ii) the definition of
   the certified Settlement Class; (iii) the claims and issues of the Settlement
   Class; (iv) that a Settlement Class Member may enter an appearance through
   an attorney if the member so desires; (v) that the Court will exclude from the
   Settlement Class any member who requests exclusion; (vi) the time and
   manner for requesting exclusion; and (vii) the binding effect of a class
   judgment on members under Rule 23(c)(3).

   IN RE: THE HOME DEPOT, INC., CUSTOMER DATA SECURITY BREACH
   LITIGATION
   Case No. 1:14-md-02583
   The Honorable Thomas W. Thrash Jr., United States District Court, Northern
   District of Georgia (March 10, 2017): The Court finds that the form, content,
   and method of giving notice to the settlement class as described in the
   settlement agreement and exhibits: (a) constitute the best practicable notice
   to the settlement class; (b) are reasonably calculated, under the
   circumstances, to apprise settlement class members of the pendency of the
   action, the terms of the proposed settlement, and their rights under the
   proposed settlement; (c) are reasonable and constitute due, adequate, and
   sufficient notice to those persons entitled to receive notice; and (d) satisfy
   the requirements of Federal Rule of Civil Procedure 23, the constitutional
   requirement of due process, and any other legal requirements. The Court
   further finds that the notice is written in plain language, uses simple




                                      Exhibit B
                                      Page 464
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 24 of 30 Page ID
                                  #:6989




   terminology, and is designed to be readily understandable by settlement
   class members.

   ROY v. TITEFLEX CORPORATION t/a GASTITE and WARD
   MANUFACTURING, LLC
   Case No. 384003V
   The Honorable Ronald B. Rubin, Circuit Court for Montgomery County,
   Maryland (February 24, 2017): What is impressive to me about this
   settlement is in addition to all the usual recitation of road racing litanies is
   that there is going to be a) public notice of a real nature and b) about a
   matter concerning not just money but public safety and then folks will have
   the knowledge to decide for themselves whether to take steps to protect
   themselves or not. And that’s probably the best thing a government can do
   is to arm their citizens with knowledge and then the citizens can make
   decision. To me that is a key piece of this deal. I think the notice provisions
   are exquisite [emphasis added].

   IN RE: LG FRONT LOADING WASHING MACHINE CLASS ACTION
   LITIGATION
   Case No. 2:08-cv-00051
   The Honorable Madeline Cox Arleo, United States District Court, District of
   New Jersey (June 17, 2016): This Court further approves the proposed
   methods for giving notice of the Settlement to the Members of the
   Settlement Class, as reflected in the Settlement Agreement and the joint
   motion for preliminary approval. The Court has reviewed the notices attached
   as exhibits to the Settlement, the plan for distributing the Summary Notices
   to the Settlement Class, and the plan for the Publication Notice's publication
   in print periodicals and on the internet, and finds that the Members of the
   Settlement Class will receive the best notice practicable under the
   circumstances. The Court specifically approves the Parties' proposal to use
   reasonable diligence to identify potential class members and an associated
   mailing and/or email address in the Company's records, and their proposal
   to direct the ICA to use this information to send absent class members notice
   both via first class mail and email. The Court further approves the plan for
   the Publication Notice's publication in two national print magazines and on
   the internet. The Court also approves payment of notice costs as provided in
   the Settlement. The Court finds that these procedures, carried out with




                                      Exhibit B
                                      Page 465
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 25 of 30 Page ID
                                  #:6990




   reasonable diligence, will constitute the best notice practicable under the
   circumstances and will satisfy.

   FENLEY v. APPLIED CONSULTANTS, INC.
   Case No. 2:15-cv-00259
   The Honorable Mark R. Hornak, United States District Court, Western District
   of Pennsylvania (June 16, 2016): The Court would note that it approved
   notice provisions of the settlement agreement in the proceedings today. That
   was all handled by the settlement and administrator Angeion. The notices
   were sent. The class list utilized the Postal Service's national change of
   address database along with using certain proprietary and other public
   resources to verify addresses. the requirements of Fed.R.Civ.P. 23(c)(2),
   Fed.R.Civ.P. 23(e) (l), and Due Process....

   The Court finds and concludes that the mechanisms and methods of notice
   to the class as identified were reasonably calculated to provide all notice
   required by the due process clause, the applicable rules and statutory
   provisions, and that the results of the efforts of Angeion were highly
   successful and fulfilled all of those requirements [emphasis added].

   FUENTES, ET AL. v. UNIRUSH, LLC d/b/a UNIRUSH FINANCIAL SERVICES,
   ET AL.
   Case No. 1:15-cv-08372
   The Honorable J. Paul Oetken, United States District Court, Southern District
   of New York (May 16, 2016): The Court approves, as to form, content, and
   distribution, the Claim Form attached to the Settlement Agreement as Exhibit
   A, the Notice Plan, and all forms of Notice to the Settlement Class as set forth
   in the Settlement Agreement and Exhibits B-D, thereto, and finds that such
   Notice is the best notice practicable under the circumstances, and that the
   Notice complies fully with the requirements of the Federal Rules of Civil
   Procedure. The Court also finds that the Notice constitutes valid, due and
   sufficient notice to all persons entitled thereto, and meets the requirements
   of Due Process. The Court further finds that the Notice is reasonably
   calculated to, under all circumstances, reasonably apprise members of the
   Settlement Class of the pendency of the Actions, the terms of the Settlement
   Agreement, and the right to object to the settlement and to exclude
   themselves from the Settlement Class. The Parties, by agreement, may revise




                                      Exhibit B
                                      Page 466
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 26 of 30 Page ID
                                  #:6991




   the Notices and Claim Form in ways that are not material, or in ways that are
   appropriate to update those documents for purposes of accuracy or
   formatting for publication.

   IN RE: WHIRLPOOL CORP. FRONTLOADING WASHER PRODUCTS
   LIABILITY LITIGATION
   MDL No. 2001/Case No. 1:08-wp-65000
   The Honorable Christopher A. Boyko, United States District Court, Northern
   District of Ohio (May 12, 2016): The Court, having reviewed the proposed
   Summary Notices, the proposed FAQ, the proposed Publication Notice, the
   proposed Claim Form, and the proposed plan for distributing and
   disseminating each of them, finds and concludes that the proposed plan for
   distributing and disseminating each of them will provide the best notice
   practicable under the circumstances and satisfies all requirements of federal
   and state laws and due process.

   SATERIALE, ET AL. v. R.J. REYNOLDS TOBACCO CO.
   Case No. 2:09-cv-08394
   The Honorable Christina A. Snyder, United States District Court, Central
   District of California (May 3, 2016): The Court finds that the Notice provided
   to the Settlement Class pursuant to the Settlement Agreement and the
   Preliminary Approval Order has been successful, was the best notice
   practicable under the circumstances and (1) constituted notice that was
   reasonably calculated, under the circumstances, to apprise members of the
   Settlement Class of the pendency of the Action, their right to object to the
   Settlement, and their right to appear at the Final Approval Hearing; (2) was
   reasonable and constituted due, adequate, and sufficient notice to all
   persons entitled to receive notice; and (3) met all applicable requirements of
   the Federal Rules of Civil Procedure, Due Process, and the rules of the Court.

   FERRERA, ET AL. v. SNYDER’S-LANCE, INC.
   Case No. 0:13-cv-62496
   The Honorable Joan A. Lenard, United States District Court, Southern District
   of Florida (February 12, 2016): The Court approves, as to form and content,
   the Long-Form Notice and Short- Form Publication Notice attached to the
   Memorandum in Support of Motion for Preliminary Approval of Class Action




                                     Exhibit B
                                     Page 467
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 27 of 30 Page ID
                                  #:6992




   Settlement as Exhibits 1 and 2 to the Stipulation of Settlement. The Court
   also approves the procedure for disseminating notice of the proposed
   settlement to the Settlement Class and the Claim Form, as set forth in the
   Notice and Media Plan attached to the Memorandum in Support of Motion
   for Preliminary Approval of Class Action Settlement as Exhibits G. The Court
   finds that the notice to be given constitutes the best notice practicable under
   the circumstances, and constitutes valid, due, and sufficient notice to the
   Settlement Class in full compliance with the requirements of applicable law,
   including the Due Process Clause of the United States Constitution.

   IN RE: POOL PRODUCTS DISTRIBUTION MARKET ANTITRUST
   LITIGATION
   MDL No. 2328/Case No. 2:12-md-02328
   The Honorable Sarah S. Vance, United States District Court, Eastern District
   of Louisiana (December 31, 2014): To make up for the lack of individual
   notice to the remainder of the class, the parties propose a print and web-
   based plan for publicizing notice. The Court welcomes the inclusion of web-
   based forms of communication in the plan. The Court finds that the proposed
   method of notice satisfies the requirements of Rule 23(c)(2)(B) and due
   process. The direct emailing of notice to those potential class members for
   whom Hayward and Zodiac have a valid email address, along with publication
   of notice in print and on the web, is reasonably calculated to apprise class
   members of the settlement. Moreover, the plan to combine notice for the
   Zodiac and Hayward settlements should streamline the process and avoid
   confusion that might otherwise be caused by a proliferation of notices for
   different settlements. Therefore, the Court approves the proposed notice
   forms and the plan of notice.

   SOTO, ET AL. v. THE GALLUP ORGANIZATION, INC.
   Case No. 0:13-cv-61747
   The Honorable Marcia G. Cooke, United States District Court, Southern
   District of Florida (June 16, 2015): The Court approves the form and
   substance of the notice of class action settlement described in ¶ 8 of the
   Agreement and attached to the Agreement as Exhibits A, C and D. The
   proposed form and method for notifying the Settlement Class Members of
   the settlement and its terms and conditions meet the requirements of Fed.
   R. Civ. P. 23(c)(2)(B) and due process, constitute the best notice practicable




                                     Exhibit B
                                     Page 468
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 28 of 30 Page ID
                                  #:6993




   under the circumstances, and shall constitute due and sufficient notice to all
   persons and entities entitled to the notice. The Court finds that the proposed
   notice is clearly designed to advise the Settlement Class Members of their
   rights.

   OTT v. MORTGAGE INVESTORS CORPORATION OF OHIO, INC.
   Case No. 3:14-cv-00645
   The Honorable Janice M. Stewart, United States District Court, District of
   Oregon (July 20, 2015): The Notice Plan, in form, method, and content, fully
   complies with the requirements of Rule 23 and due process, constitutes the
   best notice practicable under the circumstances, and is due and sufficient
   notice to all persons entitled thereto. The Court finds that the Notice Plan is
   reasonably calculated to, under all circumstances, reasonably apprise the
   persons in the Settlement Class of the pendency of this action, the terms of
   the Settlement Agreement, and the right to object to the Settlement and to
   exclude themselves from the Settlement Class.




                                     Exhibit B
                                     Page 469
Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 29 of 30 Page ID
                                  #:6994




                    Exhibit B




                                  Exhibit B
                                  Page 470
      Case 2:16-cv-03493-FMO-AS Document 213-3 Filed 08/07/20 Page 30 of 30 Page ID
                                        #:6995



                                         UNITED STATES DISTRICT COURT
    The Opt Out                         CENTRAL DISTRICT OF CALIFORNIA
       Request                      CITY OF LONG BEACH V. MONSANTO CORPORATION
    Form must be                               CLASS ACTION LAWSUIT
   postmarked by:
                                        OPT OUT REQUEST FORM

                    This is NOT a Claim Form. It EXCLUDES you from the Class Action.
                      DO NOT use this form if you wish to remain IN the Class Action.


    Name


   Street Address 1



   Street Address 2


   City                                                                 State         Zip Code


  Telephone Number                                     E-Mail Address


I understand that by asking to be excluded, I will not be eligible to receive any benefits that may result
from this Settlement.

If you wish to opt out of this Class Action, please check the box below.


          By checking this box, I affirm that I wish to be excluded from the Settlement Class in City of Long
          Beach et al. v. Monsanto Corp., Case No. 2:16-cv-00343-FMO-AS.


Date Signed                             Signature of Class Member


To be effective as an exclusion from this Class Action, this form must be completed, signed and sent by
regular mail, postmarked no later than to the Class Action Settlement Administrator at the following
address:

                                               INSERT ADDRESS

                                      Questions? Visit www.pcbsettlement.com



                                                    Exhibit B
                                                    Page 471
